As filed with the Securities and Exchange Commission on [date] UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07881 PineBridge Mutual Funds (Exact name of registrant as specified in charter) 70 Pine Street, 11thFloor New York, New York, 10270 (Address of principal executive offices) (Zip code) Robin C. Thorn 70 Pine Street, 11thFloor New York, New York, 10270 (Name and address of agent for service) (214) 365-5200 Registrant's telephone number, including area code Date of fiscal year end: November 30, 2010 Date of reporting period:February 28, 2010 Item 1. Schedule of Investments. PineBridge US Micro Cap Growth Fund Schedule of Investments at February 28, 2010 (Unaudited) Security Description Shares Value COMMON STOCKS - 88.7% Air Transportation - 1.6% Atlas Air Worldwide Holdings, Inc. * Apparel Manufacturing - 1.2% True Religion Apparel, Inc. * Capital Goods - 1.5% Fushi Copperweld, Inc. * Chemical Manufacturing - 3.8% Halozyme Therapeutics, Inc. * Impax Laboratories, Inc. * Orexigen Therapeutics, Inc. * Clothing & Clothing Accessories Stores - 6.0% Finish Line, Inc. Shoe Carnival, Inc. * Wet Seal, Inc. * Computer & Electronic Product Manufacturing - 8.7% Compellent Technologies, Inc. * Diodes, Inc. * Nanometrics, Inc. * Netezza Corp. * OSI Systems, Inc. * Super Micro Computer, Inc. * Credit Intermediation & Related Activities - 4.2% Dollar Financial Corp. * EZCORP, Inc. * Educational Services - 1.3% Archipelago Learning, Inc. * Energy - 0.9% Kodiak Oil & Gas Corp. * Food Beverage & Tobacco - 2.0% Calavo Growers, Inc. China Marine Food Group Ltd * Food Services & Drinking Places - 1.8% Rick's Cabaret International, Inc. * Heavy & Civil Engineering Construction - 1.9% Orion Marine Group, Inc. * Hospitals - 2.5% IPC The Hospitalist Co., Inc. * 1 Insurance Carriers & Related Activities - 2.5% BioScrip, Inc. * eHealth, Inc. * Leather & Allied Product Manufacturing - 3.4% R.G. Barry Corp. Steven Madden, Ltd. * Machinery Manufacturing - 4.7% China Valves Technology, Inc. * China Yuchai International Ltd. SmartHeat, Inc. * Thermadyne Holdings Corp. * Miscellaneous Manufacturing - 6.9% Conceptus, Inc. * Endologix, Inc. * Mako Surgical Corp. * Natus Medical, Inc. * Orthofix International NV * Motor Vehicle & Parts Dealers - 2.1% America's Car-Mart, Inc. * Oil & Gas Extraction - 1.3% GeoResources, Inc. * Other Information Services - 2.7% Global Traffic Network, Inc. * NIC, Inc. Professional, Scientific, & Technical Services - 8.8% China Transinfo Technology Corp. * DG FastChannel, Inc. * Dynamics Research Corp. * LivePerson, Inc. * NetScout Systems, Inc. * Sonic Solutions * Publishing Industries (except Internet) - 5.4% ArcSight, Inc. * Art Technology Group, Inc. * Smith Micro Software, Inc. * Telecommunication Systems, Inc. * Securities, Commodity Contracts, & Other Financial Investments & Related Activities - 2.7% China Fire & Security Group, Inc. * Oppenheimer Holdings, Inc. Thomas Weisel Partners Group, Inc. * Sporting Goods, Hobby, Book, & Music Stores - 1.8% Hibbett Sports, Inc. * 2 Support Activities for Mining - 2.8% Pioneer Drilling Company * Superior Well Services, Inc. * Technology Hardware & Equipment - 2.6% Hollysys Automation Technologies, Ltd. * interCLICK, Inc. * Textile Product Mills - 2.1% Joe's Jeans, Inc. * Transportation Equipment Manufacturing - 1.5% ArvinMeritor, Inc. * TOTAL COMMON STOCKS (Cost $37,270,426) WARRANTS - 0.0% Energy - 0.0% GreenHunter Energy, Inc. Expiration: August, 2011, Excercise Price: $27.500 *^a 81 TOTAL WARRANTS (Cost $0) 81 SHORT TERM INVESTMENTS - 9.1% SEI Daily Income Trust Treasury Fund - Class B 0.010% # SEI Daily Income Trust Government Fund - Class B 0.040% # TOTAL SHORT TERM INVESTMENTS (Cost $4,406,702) Total Investments - 97.8% (Cost $41,677,128) Other Assets in Excess of Liabilities - 2.2% TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. *Non-income producing security #7-Day Yield ^ Restricted Security aFair Valued Security The cost basis of investments for federal income tax purposes at February 28, 2010 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation $ 3 +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. PineBridge US Small Cap Growth Fund Schedule of Investments at February 28, 2010 (Unaudited) Security Description Shares Value COMMON STOCKS - 99.7% Administrative & Support Services - 1.7% Websense, Inc. * $ Air Transportation - 1.9% Atlas Air Worldwide Holdings, Inc. * Ambulatory Health Care Services - 1.5% Emergency Medical Services Corp. * Apparel Manufacturing - 3.1% Guess?, Inc. True Religion Apparel, Inc. * Beverage & Tobacco Product Manufacturing - 1.3% Central European Distribution Corp. * Capital Goods - 1.6% Fushi Copperweld, Inc. * Chemical Manufacturing - 4.5% AMAG Pharmaceuticals, Inc. * Amylin Pharmaceuticals, Inc. * Orexigen Therapeutics, Inc. * Salix Pharmaceuticals, Inc. * Clothing & Clothing Accessories Stores - 5.5% Finish Line, Inc. Gymboree Corp. * Wet Seal, Inc. * Computer & Electronic Product Manufacturing - 20.2% Aruba Networks, Inc. * Blue Coat Systems, Inc. * Compellent Technologies, Inc. * Diodes, Inc. * Emulex Corp. * Fossil, Inc. * Masimo Corp. * Natus Medical, Inc. * Netezza Corp. * OSI Systems, Inc. * Sirona Dental Systems, Inc. * Skyworks Solutions, Inc. * Super Micro Computer, Inc. * 4 Consumer Services - 1.3% Melco Crown Entertainment Ltd. - ADR * Credit Intermediation & Related Activities - 6.9% Dollar Financial Corp. * EZCORP, Inc. * First Midwest Bancorp, Inc. Data Processing, Hosting & Related Services - 2.6% HMS Holdings Corp. * Educational Services - 1.5% Archipelago Learning, Inc. * Food Beverage & Tobacco - 1.0% Calavo Growers, Inc. Furniture & Related Product Manufacturing - 1.4% Tempur-Pedic International, Inc. * Heavy & Civil Engineering Construction - 1.9% Orion Marine Group, Inc. * Hospitals - 3.6% Health Management Associates, Inc. * IPC The Hospitalist Co., Inc. * Leather & Allied Product Manufacturing - 2.0% Steven Madden, Ltd. * Mining (except Oil & Gas) - 1.5% China Valves Technology, Inc. * Miscellaneous Manufacturing - 4.2% Align Technology, Inc. * Conceptus, Inc. * MAKO Surgical Corp. * Motor Vehicle & Parts Dealers - 2.0% America's Car Mart, Inc. * Oil & Gas Extraction - 1.2% GeoResources, Inc. * Other Information Services - 3.2% AsiaInfo Holdings, Inc. * NIC, Inc. Professional, Scientific, & Technical Services - 10.7% DG FastChannel, Inc. * Incyte Corp. * MedAssets, Inc. * NetScout Systems, Inc. * Quality Systems, Inc. Riverbed Technology, Inc. * Sonic Solutions * 5 Publishing Industries (except Internet) - 5.4% ArcSight, Inc. * Art Technology Group, Inc. * GSI Commerce, Inc. * Securities, Commodity Contracts, & Other Financial Investments & Related Activities - 0.3% Oppenheimer Holdings, Inc. Semiconductors & Semiconductor Equipment - 1.1% Globe Specialty Metals, Inc. * Sporting Goods, Hobby, Book, & Music Stores - 2.0% Hibbett Sports, Inc. * Support Activities for Mining - 3.0% Key Energy Services, Inc. * Superior Well Services, Inc. * Transportation Equipment Manufacturing - 1.6% ArvinMeritor, Inc. * TOTAL COMMON STOCKS (Cost $9,958,389) SHORT TERM INVESTMENTS - 2.6% SEI Daily Income Trust Government Fund - Class B 0.040% # TOTAL SHORT TERM INVESTMENTS (Cost $298,909) Total Investments - 102.3% (Cost $10,257,297) Liabilities in Excess of Other Assets - (2.3)% TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. ADR - American Depository Receipt *Non-income producing security. #7-Day Yield The cost basis of investments for federal income tax purposes at February 28, 2010 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. 6 PineBridge US Mid Cap Growth Fund Schedule of Investments at February 28, 2010 (Unaudited) Security Description Shares Value COMMON STOCKS - 92.8% Amusement, Gambling, & Recreation Industries - 1.6% Las Vegas Sands Corp. * $ Apparel Manufacturing - 2.0% Guess?, Inc. Building Material & Garden Equipment & Supplies Dealers - 1.7% Fastenal Co. Chemical Manufacturing - 3.5% Biovail Corp. Celanese Corp. Clothing & Clothing Accessories Stores - 2.1% American Eagle Outfitters, Inc. Computer & Electronic Product Manufacturing - 19.5% Altera Corp. Avago Technologies Ltd. * Cree, Inc. * Dolby Laboratories, Inc. * EMC Corp. * Fossil, Inc. * JDS Uniphase Corp. * Marvell Technology Group Ltd. * Seagate Technology * Silicon Laboratories, Inc. * Sirona Dental Systems, Inc. * Skyworks Solutions, Inc. * Credit Intermediation & Related Activities - 1.5% First Midwest Bancorp, Inc. Educational Services - 4.0% Archipelago Learning, Inc. * Devry, Inc. Fabricated Metal Product Manufacturing - 1.5% Cameron International Corp. * Food Services & Drinking Places - 1.4% Chipotle Mexican Grill, Inc. * Furniture & Related Product Manufacturing - 2.8% Tempur-Pedic International, Inc. * Hospitals - 2.7% Health Management Associates, Inc. * Insurance Carriers & Related Activities - 6.5% Cigna Corp. Genworth Financial, Inc. * Lincoln National Corp. 7 Machinery Manufacturing - 1.1% AGCO Corp. * Management of Companies & Enterprises - 1.6% Huntington Bancshares, Inc. Mining (except Oil & Gas) - 3.0% Alpha Natural Resources, Inc. * Cliffs Natural Resources, Inc. Miscellaneous Manufacturing - 8.2% Coach, Inc. Estee Lauder Co., Inc. Intuitive Surgical, Inc. * Plastics & Rubber Products Manufacturing - 2.0% Pactiv Corp. * Professional, Scientific, & Technical Services - 10.9% Celgene Corp. * Cerner Corp. * Cognizant Technology Solutions Corp. * priceline.com, Inc. * salesforce.com, Inc. * Publishing Industries (except Internet) - 1.1% ANSYS, Inc. * Rail Transportation - 1.5% Kansas City Southern * Securities, Commodity Contracts, & Other Financial Investments & Related Activities - 4.8% Affiliated Managers Group, Inc. * Charles Schwab Corp. Support Activities for Mining - 1.0% Key Energy Services, Inc. * Transportation Equipment Manufacturing - 6.8% ArvinMeritor, Inc. * Lennox International, Inc. TRW Automotive Holdings Corp. * TOTAL COMMON STOCKS (Cost $34,438,575) SHORT TERM INVESTMENTS - 3.8% SEI Daily Income Trust Government Fund - Class B 0.040%, # TOTAL SHORT TERM INVESTMENTS (Cost $1,550,037) Total Investments - 96.6% (Cost $35,988,612) Other Assets in Excess of Liabilities - 3.4% TOTAL NET ASSETS - 100.0% $ 8 Percentages are stated as a percent of net assets. *Non-income producing security #7-Day Yield The cost basis of investments for federal income tax purposes at February 28, 2010 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. PineBridge US Focus Equity Fund Schedule of Investments at February 28, 2010 (Unaudited) Security Description Shares Value COMMON STOCKS - 98.6% Ambulatory Health Care Services - 4.3% Laboratory Corp. of America Holdings * $ Beverage & Tobacco Product Manufacturing - 8.8% PepsiCo, Inc. Chemical Manufacturing - 7.1% Amgen, Inc. * Dow Chemical Co. Computer & Electronic Product Manufacturing - 12.2% Apple Computer, Inc. * Hewlett-Packard Co. Seagate Technology * Couriers & Messengers - 8.2% United Parcel Service, Inc. Credit Intermediation & Related Activities - 4.2% Wells Fargo & Co. Electrical Equipment, Appliance, & Component Manufacturing - 4.4% Whirlpool Corp. Electronics & Appliance Stores - 3.9% RadioShack Corp. General Merchandise Stores - 4.2% O'Reilly Automotive, Inc. * Health & Personal Care Stores - 4.6% Express Scripts, Inc. * 9 Machinery Manufacturing - 8.3% Deere & Co. Lam Research Corp. * Management of Companies & Enterprises - 7.7% AES Corp. * Goldman Sachs Group, Inc. Miscellaneous Manufacturing - 4.1% Baxter International, Inc. Oil & Gas Extraction - 4.1% Occidental Petroleum Corp. Petroleum & Coal Products Manufacturing - 3.9% Chevron Corp. Securities, Commodity Contracts, & Other Financial Investments & Related Activities - 6.1% Franklin Resources, Inc. Janus Capital Group, Inc. Support Activities for Mining - 2.5% Transocean Ltd. * TOTAL COMMON STOCKS (Cost $36,893,816) EXCHANGE TRADED FUNDS - 1.0% SPDR S&P 500 ETF TOTAL EXCHANGE TRADED FUNDS (Cost $378,651) SHORT TERM INVESTMENTS - 0.3% SEI Daily Income Trust Government Fund - Class B 0.040%, # TOTAL SHORT TERM INVESTMENTS (Cost $108,424) Total Investments - 99.9% (Cost $37,380,891) Other Assets in Excess of Liabilities - 0.1% TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. *Non-income producing security. #7-Day Yield 10 The cost basis of investments for federal income tax purposes at February 28, 2010 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Significant Accounting Policies Security Valuation.Each Fund's securities, except short-term investments with remaining maturities of 60 days of less, use the last quotedtrading price or official closing price as market value.For non-Nasdaq listed securities, the Funds use the price quoted by the exchange on which security is primarily traded.For Nasdaq equity securities, the Funds use the Nasdaq official closing price.Unlisted securities and listed securities, which have not been traded on the valuation date, are valued at the average between the last price asked and the last price bid.In the event such market quotations are not readily available or are not reliable, fair value will be used to value the Funds.Short-term investments with remaining maturities of 60 days or less are valued at amortized cost, which approximates market value, unless the Trust's Board of Trustees determines that this does not represent fair value.The value of all other securities is determined in good faith under procedures adopted by the Board of Trustees. The Funds have adopted financial reporting rules that require an entity to evaluate certain factors to determine whether there has been a significant decrease in volume and level of activity for the asset or liability such that recent transactions and quoted prices may not be determinative of fair value and further analysis and adjustment may be necessary to estimate fair value.These financial reporting rules also require enhanced disclosure regarding the inputs and valuation techniques used to measure fair value in those instances as well as expanded disclosure of valuation levels for major security types.These financial reporting rules also require each fund to classify its securities based on valuation method, using the following levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment spreads, credit risk, etc.) Level 3 - Significant unobservable in The following table summarizes the Funds' investments as of February 28, 2010. Valuation Inputs PineBridge US Micro Cap Growth Fund PineBridge US Small Cap Growth Fund PineBridge US Mid Cap Growth Fund PineBridge US Focus Equity Fund Level 1 Common Stocks Investment Companies - - - Short Term Investments Total Level 1 Level 2 Warrants 81 - - - Level 3 - Total 11 Item 2. Controls and Procedures. (a) The Registrant’s President and Treasurer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. 12 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)PineBridge Mutual Funds By (Signature and Title)/s/ Robin C. Thorn Robin C. Thorn, President DateApril 26, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)/s/ Joseph Altobelli Joseph Altobelli, Chief Financial Officer& Treasurer DateApril 26, 2010 * Print the name and title of each signing officer under his or her signature.
